Citation Nr: 1047518	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-00 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962.  He also had active duty for training as a member of the 
Air National Guard from February 1960 to August 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board notes 
that within the July 2007 rating decision, the RO found that the 
Veteran had previously been denied service connection for a low 
back disability, and that prior decision was final; therefore, 
38 U.S.C. § 5108 required the submission of new and material 
evidence prior to consideration of the Veteran's service 
connection claim on the merits.  In a prior June 2009 decision, 
the Board found new and material evidence had been submitted, and 
the Veteran's service connection claim for a low back disability 
may thus be considered on the merits.  That claim, and the 
remainder of the issues on appeal, were then remanded to the 
agency of original jurisdiction for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for disabilities of the low 
back, hips, and knees.  These issues were remanded by the Board 
in June 2009.  The Board's remand instructions included 
contacting the Veteran and requesting the names and contact 
information for any private or VA health care providers who had 
treated him for his claimed disabilities.  For any such providers 
identified, the AMC was to obtain the pertinent medical records.  
A letter to the Veteran was sent by the AMC in July 2009, and he 
responded with a July 2009 letter stating he was receiving 
treatment from a Dr. Prescott at the Dallas VA medical center, 
and from a Dr. Bonchak at the Sam Rayburn Memorial Veterans 
Center in Bonham, Texas.  Upon receipt of this letter, however, 
the AMC did not request any additional VA treatment records.  The 
Board recognizes that the RO initially requested VA treatment 
records upon receipt of the Veteran's original claim; however, 
the last request for VA treatment records was in 2007, prior to 
the Veteran's July 2009 statement.  VA's duty to assist is an 
ongoing obligation, and once the Veteran brings additional 
evidence to the attention of VA, VA is obligated to obtain it.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Additionally, as the Board's June 2009 remand order instructed 
the AMC to obtain any records identified by the Veteran, a remand 
is required to afford the Veteran full compliance with the terms 
of the Board's prior remand order.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas VA medical center and 
the Sam Rayburn Memorial Veterans Center, as 
well as any other facilities identified by 
the Veteran as sources of his pertinent 
medical treatment records, and obtain any 
relevant VA medical treatment records not 
already obtained.  These records should 
include, but not be limited to, any VA 
relevant medical treatment records since the 
most recent VA records request in 2007.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no opinion regarding the ultimate outcome of 
this appeal.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

